Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to remarks made on 01/28/2021.
Claims 1, 13, & 25 and being independent. 
Claims 19-24 and 26 have been withdrawn in light of restriction election. Applicant is respectfully requested to cancel withdrawn claims 19-24 and 26 in response to this action as they are drawn to an unelected invention.
Claims 1-18 and 25 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how a Virtual Machine, which is merely software code, can comprise hardware, i.e. one or more processors. Software cannot comprise hardware. For this reason, the examiner will interpret the virtual machine in the claims to be programmed on one or more processors configured by machine-readable instructions. Examiner points to Applicant’s definition of a virtual machine computer system as seen in the specifications in paragraph 0012, “The system includes one or more processors configured by machine-readable instructions in a including instructions that first create a virtual machine (VM) that specifies an initial hash of the VM's state, a list containing a plurality of validators for the VM, and a length of a challenge period, where the hash of the VM's state represents a cryptographic commitment to the VM's code and initial data.” (emphasis added).  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 25 of the disclosed invention are directed to software per se.
Claim 1 merely recites creating a virtual machine, i.e. software, with no functional descriptive hardware on which to execute said software and claim 25 merely recites a Virtual Machine comprising a processor to perform the functions listed in the claim. The Virtual Machine is broadly interpreted to correspond to software per se (not tangible hardware components) and therefore is rendered inoperative and hence lacking any utility. The Virtual Machine has no hardware structure positively recited in the claim. Hence the Virtual Machine is drawn to computer programs per se. A claim drawn to software per se is ineligible subject matter under 35 USC 101 because it does not fall within one of the statutory categories, i.e., process, machine manufacture, or composition of matter. 
Claims 1-18 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to the abstract idea of implementing smart contracts by creating a virtual machine and making conditional payments without significantly more. Independent claim 1 recites: 
(a) creating a virtual machine (VM) that specifies an initial hash of the VM's state, a list containing a plurality of validators for the VM, and a length of a challenge period, where the hash of the VM's state represents a cryptographic commitment to the VM's code and initial data; 
(b) tracking, with a verifier, only a hash of the VM's current state, currency held by the VM, and a hash of the VM's inbox which holds messages sent to the VM; 
(c) allowing at least one of the plurality of validators to sign an assertion about the VM's execution, the assertion specifying how many instructions are to be executed by the VM, a hash of the VM's state after execution, and a set of preconditions that includes: 
(i) the hash of the VM's state before the execution; and
(ii) a hash of the VM's inbox; 
 (d) verifying the at least one of the plurality of validator's signature; and 
(e) determining if signed assertion is eligible, where a signed assertion is only eligible if the signed assertion's preconditions match the current state of the VM, the VM is not in a halted state, and the VM has enough funds to make any payment specified by the signed assertion. 
Thus, under the broadest reasonable interpretation, the claim recites implementing smart contracts by creating a virtual machine and making conditional payments. Therefore the claim is a “Certain Method Of Organizing Human Activity” relating to a “Fundamental Economic Practice”, “Commercial or Legal Interaction” or  “Managing Personal Behavior or Relationships or Interactions Between People”. 
Claims 13 and 25 recite the additional element of a processor which is merely invoked as a tool to apply a series of steps. Using software to apply or suitably program a generic processor (at best) to execute well known computer functions on a generic computing element does not integrate the judicial exception into a practical application. Claim 1 merely recites software per se and no additional elements, however, at best, if the series of steps in claim 1, are executed via a computing element, this also would merely be applying the judicial exception on a generic computer. The fact that the processor is suitably programmed by the claimed steps does not provide an inventive concept nor sufficient enough to amount to significantly more than the judicial exception. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f). Further, mere instruction to “apply” an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible. In addition, the function of receiving and verifying data are well-understood, routine and conventional computer functions. 
Dependent claims 2-12, and 14-18 further narrow the abstract idea and do not provide any additional elements individually or in combination that amount to significantly more than the abstract idea. The dependent 
For instance, the steps recited in claim 2 merely recite verifying data, i.e. signature, claimed at a high level of generality.  Further, the steps recited in claim 3 merely recite verifying data and processing data, i.e. signature, escrow and a challenge period are all claimed at a high level of generality. The steps recited in claim 4 merely recite verifying data, i.e. challenge period, claimed at a high level of generality. The steps recited in claim 5 merely recite verifying data and processing data, i.e. signature, escrow and a challenge period are all claimed at a high level of generality. The step recited in claim 6 merely recites verifying data, i.e. facial validity is all claimed at a high level of generality. The steps recited in claim 7 merely recite processing data, i.e. processing data according to a protocols are claimed at a high level of generality. The steps recited in claim 8 merely recite processing data, i.e. escrows, assertions and challenges are claimed at a high level of generality. The step recited in claim 9 merely recites processing data, i.e. including additional parameters are claimed at a high level of generality. The steps recited in claim 10 merely recite processing data, i.e. protocol is claimed at a high level of generality. The step recited in claim 11 merely recites processing data, i.e. the assertion further includes an action to be taken is claimed at a high level of generality. The step recited in claim 12 merely recites processing data, i.e. the action of making a payment is claimed at a high level of generality. The steps recited in claim 14 merely recite verifying data, i.e. signed assertion and facial validity are claimed at a high level of generality. The step recited in claim 15 merely recites processing data, i.e. including additional parameters is claimed at a high level of generality. The steps recited in claim 16 merely recite processing data, i.e. protocol is claimed at a high level of generality. The step recited in claim 17 merely recites processing data, i.e. the assertion further includes an action to be taken is claimed at a high level of generality. The step recited in claim 18 merely recites processing data, i.e. the action of making a payment is claimed at a high level of generality.
For the above reasons, claims 1-20 are rejected under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-12 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel William Halley James et al. (US 10,373,129 B1, herein James) in view of Meeta Vouk (US 2020/007315 A1, herein Vouk).

As per claim 1, James teaches A method for implementing more efficient, scalable, private smart contracts, comprising the steps of: 
(b) tracking, with a verifier, only a hash of the VM's current state, currency held by the VM, and a hash of the VM's inbox which holds messages sent to the VM (see James column 13 lines 29-50, column 33 lines 51-67, column 36 lines 35-59, column 38 lines 7-25 and column 43 lines 56-67.); 
(c) allowing at least one of the plurality of validators to sign an assertion about the VM's execution, the assertion specifying how many instructions are to be executed by the VM, a hash of the VM's state after execution (James column 3 lines 34-45), and a set of preconditions that includes: 
(i) the hash of the VM's state before the execution (James column 25 lines 20-41); and […]
 (d) verifying the at least one of the plurality of validator's signature (James Fig. 10 at S1004 and column 28 lines 43-57); and 
(e) determining if signed assertion is eligible, where a signed assertion is only eligible if the signed assertion's preconditions match the current state of the VM, the VM is not in a halted state, and the VM has enough funds to make any payment specified by the signed assertion (James column 15 lines 20-39, column 38 lines 4-19, column 40 lines 47-55, column 41 lines 4-33, column 48 lines 36-53 and column 55 lines 32-49). 
It can be argued that James does not explicitly teach, however, Vouk further teaches:
(a) creating a virtual machine (VM) that specifies an initial hash of the VM's state, a list containing a plurality of validators for the VM, and a length of a challenge period, where the hash of the VM's state represents a cryptographic commitment to the VM's code and initial data (Vouk ¶¶ [31-33 & 78]); and a set of preconditions that includes:
[(ii) a hash of the VM's inbox] (Vouk ¶¶ [48, 65 & 71]); 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of James with those of Vouk in order to securely access and perform a check deposit in real-time (see Vouk abstract and ¶ [49]).

As per claim 2, James and Vouk teach the method according to claim 1, James further teaches: further comprising deeming the VM to have made the asserted state change and taken the asserted actions of a signed assertion if the signatures of each of the plurality of validators are verified (James column 14 lines 16-63 and column 28 lines 43-57).

 claim 3, James and Vouk teach the method according to claim 1, James further teaches: further comprising publishing an eligible signed assertion as pending if not all of the plurality of validators signs the signed assertion (James column 23 lines 23-53, column 32 lines 46-64 and column 35 lines 42-64); 
having the asserting validator escrow a deposit (James column 35 lines 42-64); and 
entering into the challenge period (James column 13 lines 51-67, column 32 lines 56-61 and column 44 lines 7-20).

As per claim 4, James and Vouk teach the method according to claim 3, James further teaches:  wherein the asserting validator gets its deposit back if no challenge occurs during the challenge period (James column 35 lines 42-64).

As per claim 5, James and Vouk teach the method according to claim 3, Vouk further teaches: further comprising having a validator challenge the asserting validator's signed assertion during the challenge period by escrowing a deposit and participating in a protocol based on recursive division of the signed assertion that is refereed by the verifier (Vouk ¶¶ [58, 80-82 and 97]).

As per claim 8, James and Vouk teach the method according to claim 1, James further teaches: wherein each validator escrows an initial deposit when a new VM is created, and the initial deposit is deemed to cover each of that validator's assertions and challenges over the life of the new VM (James column 35 lines 42-64 and column 43 lines 12-55).

As per claim 9, James and Vouk teach the method according to claim 1, James further teaches: wherein creating the VM further includes specifies at least one additional parameter (James column 10 lines 29-45, column 18 lines 15-18, column 44 lines 65-67 and column 48 lines 45-53).

 claim 10, James and Vouk teach the method according to claim 9, James further teaches: wherein the parameter is an amount of a payment or deposit that a party will make as the protocol executes further (James column 10 lines 29-45, column 18 lines 15-18, column 44 lines 65-67 and column 48 lines 45-53).

As per claim 11, James and Vouk teach the method according to claim 1, James further teaches: wherein the assertion further includes an action to be taken by the VM (James column 17 lines 44-60 and column 30 lines 53-67).

As per claim 12, James and Vouk teach the method according to claim 11, James further teaches: wherein the action is making a payment (James column 14 lines 1-15 and column 28 lines 27-43).

As per claim 25, James teaches A virtual machine (VM) comprising: 
one or more processors configured by machine-readable instructions to: 
store an initial hash of the VM's state (James column 14 lines 16-39 & 54-63, column 15 lines 1-19, column 17 lines 44-59, column 18 lines 5-18, column 20 lines 50-62 and column 25 lines 20-44.); 
store a list of validators for the VM (James column 3 lines 34-45); and 
store a length of a challenge period (James column 14 lines 16-39 & 54-63, column 17 lines 44-59, column 18 lines 5-18, column 20 lines 50-62, column 32 lines 56-64 and column 43 lines 15-55.); 
wherein the hash of the VM's state represents a cryptographic commitment to the VM's code and initial data (James column 27 lines 36-52, column 31 lines 4-20 and column 43 lines 15-55); 
wherein the one or more processors are further configured to send a signal comprising a hash of the VM's current state, currency held by the VM, and a hash of the VM's inbox which holds messages sent to the VM (James column 13 lines 29-50, column 15 lines 20-39, column 33 lines 51-67, column 36 lines 35-59, column 38 lines 4-25, column 43 lines 56-67, and column 55 lines 32-49.); and 
wherein the one or more processors are further configured to receive a signed assertion about the VM's execution from a validator, the signed assertion specifying how many instructions are to be executed by the VM, a hash of the VM's state after execution, and a set of preconditions that includes the hash of the VM's state before the execution, and […] (James column 3 lines 34-45 and James column 25 lines 20-41).
It can be argued that James does not explicitly teach, however, Vouk further teaches:	
[a hash of the VM's inbox] (Vouk ¶¶ [48, 65 & 71]); 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of James with those of Vouk in order to securely access and perform a check deposit in real-time (see Vouk abstract and ¶ [49]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over James in view of Vouk and in further view of Rolf Lindemann (US 2019/0164156 A1, herein Lindemann).

As per claim 6, James and Vouk teach the method according to claim 5, It can be argued that the combination of James and Vouk do not explicitly teach, however, Lindemann further teaches:	
where the verifier only checks the facial validity of actions performed during the protocol (Lindemann ¶¶ [306 & 628-629]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of James and Vouk with those of Lindemann in order to arrive at a sufficient level of assurance that the legitimate user is in possession of the device (see Lindemann abstract and ¶ [306]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over James in view of Vouk and in further view of David Yakira (WO 2020/061593 A1, herein Yakira).

As per claim 7, James and Vouk teach the method according to claim 5, Yakira further teaches: wherein a first party is deemed the winner of the protocol, a second party is deemed the loser of the protocol, the winner of the protocol recovers its own deposit and a portion of the losing party's deposit, and the loser of the protocol loses its deposit (Yakira ¶¶ [54, 56-61, 69, 81 & 103]).
.

Claims 13-18 is rejected under 35 U.S.C. 103 as being unpatentable over James in view of Vouk and in further view of Yakira and in further view of Lindemann.

As per claim 13, James teaches A system configured for implementing more efficient, scalable, private smart contracts, the system comprising: one or more processors configured by machine-readable instructions to: 
(b) track, with a verifier, only a hash of the VM's current state, currency held by the VM, and a hash of the VM's inbox which holds messages sent to the VM (James column 13 lines 29-50, column 33 lines 51-67, column 36 lines 35-59, column 38 lines 7-25 and column 43 lines 56-67.); 
(c) receive a signed assertion about the VM's execution from a validator, the signed assertion specifying how many instructions are to be executed by the VM, a hash of the VM's state after execution (James column 3 lines 34-45), and a set of preconditions that includes: 
(i) the hash of the VM's state before the execution (James column 25 lines 20-41); and […]
(d) verify the at least one validator's signature (James Fig. 10 at S1004 and column 28 lines 43-57); 
(e) determine if the signed assertion is eligible, where a signed assertion is only eligible if the signed assertion's preconditions match the current state of the VM, the VM is not in a halted state, and the VM has enough funds to make any payment specified by the signed assertion (James column 15 lines 20-39, column 38 lines 4-19, column 40 lines 47-55, column 41 lines 4-33, column 48 lines 36-53 and column 55 lines 32-49); 
(f) deem the VM to have made the asserted state change and taken the asserted actions of an eligible signed assertion if each of the signatures of the plurality of validators are verified (James column 14 lines 16-63 and column 28 lines 43-57); 
(g) publish an eligible signed assertion as pending if not all of the plurality of validators signs the signed assertion, enter into a challenge period, and require the asserting validator escrow a deposit (James column 23 lines 23-53, column 32 lines 46-64 and column 35 lines 42-64); 
(h) send the asserting validator its deposit back if no challenge occurs during the challenge period and deem the VM to have made the asserted state change and taken the asserted actions of the eligible signed assertion if the signatures of the at least one validator's signature are verified (James column 14 lines 16-63, column 28 lines 43-57 and column 35 lines 42-64); and 
It can be argued that James does not explicitly teach, however, Vouk further teaches: 
(a) create a virtual machine (VM) that specifies an initial hash of the VM's state, a list containing a plurality of validators for the VM, and a length of a challenge period, where the hash of the VM's state represents a cryptographic commitment to the VM's code and initial data (see James column 14 lines 16-39 & 54-63, column 15 lines 1-19, column 17 lines 44-59, column 18 lines 5-18, column 20 lines 50-62 and column 25 lines 20-44.); and a set of preconditions that includes:
[(ii) a hash of the VM's inbox] (Vouk ¶¶ [48, 65 & 71]); 
(i) receive a deposit from a challenging validator, […], determine a first party to be the winner of the protocol and a second party to be the loser of the protocol, and send the winner of the game its own deposit and a portion of the losing party's deposit (Yakira ¶¶ [54, 56-61, 69, 81 & 103]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of James and Vouk with those of Yakira in order to reward a party for honest behavior and can also be penalized for dishonest behavior (see Yakira ¶ [47]).
It can be argued that the combination of James, Vouk and Yakira do not explicitly teach, however, Lindemann further teaches:	
[verify the facial validity of actions performed during a protocol based on recursive division of the signed assertion] (Lindemann ¶¶ [267, 306, 308-310, 315 & 628-629]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of James, Vouk and Yakira with those of Lindemann in order to determine if authentication is successful and arrive at a sufficient level of assurance that the legitimate user is in possession of the device (see Lindemann ¶¶ [267 & 306]).

 claim 14, James, Vouk, Yakira and Lindemann teach the system according to claim 13, Lindemann further teaches: wherein instructions to verify the facial validity of actions includes instructions to receive a plurality of small assertions and verify that the plurality of small assertions combine to yield the signed assertion (Lindemann ¶¶ [306, 310, 474, 517 and 628-629]).
The motivation to combine the references is the same as seen above in claim 13.

As per claim 15, James, Vouk, Yakira and Lindemann teach the system according to claim 13, James further teaches: wherein creating the VM further includes specifies at least one additional parameter (James column 10 lines 29-45, column 18 lines 15-18, column 44 lines 65-67 and column 48 lines 45-53).

As per claim 16, James, Vouk, Yakira and Lindemann teach the system according to claim 15, James further teaches: wherein the parameter is an amount of a payment or deposit that a party will make as the protocol executes further (James column 10 lines 29-45, column 18 lines 15-18, column 44 lines 65-67 and column 48 lines 45-53).

As per claim 17, James, Vouk, Yakira and Lindemann teach the system according to claim 13, James further teaches: wherein the assertion further includes an action to be taken by the VM (James column 17 lines 44-60 and column 30 lines 53-67).

As per claim 18, James, Vouk, Yakira and Lindemann teach the system according to claim 17, James further teaches: wherein the action is making a payment (James column 14 lines 1-15 and column 28 lines 27-43).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        2/12/2021